Citation Nr: 0024700	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1994, for a 40 percent disability evaluation for paralysis of 
the right upper extremity.

2.  Entitlement to an effective date earlier than May 20, 
1993, for a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and V.W.




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1976.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted an increased rating for 
service-connected multiple sclerosis and granted a total 
disability rating based on individual unemployability, 
effective from January 12, 1994.

The record reflects that the veteran filed his original claim 
for service connection for multiple sclerosis in August 1987.  
The RO denied service connection in a January 1988 rating 
decision.

In November 1991, the RO reopened the claim and granted 
service connection for multiple sclerosis, assigned 30 
percent disabling, effective from July 8, 1991.  In December 
1991, the veteran submitted notice of disagreement as to the 
effective date.  In correspondence dated in August 1992, the 
veteran submitted notice of disagreement as to the disability 
rating assigned in the November 1991 rating decision.  In May 
1993, the veteran perfected his appeal as to the issue of an 
increased rating.

On May 20, 1993, the veteran filed a claim for nonservice-
connected pension benefits.  The veteran specified that he 
had been unable to work due to the severity of his service-
connected multiple sclerosis.  A November 1993 rating 
decision granted nonservice-connected pension benefits and an 
increased rating for multiple sclerosis, assigned 30 percent 
disabling for paralysis of the left upper extremity, 20 
percent disabling for paralysis of the left lower extremity 
and 20 percent disabling for paralysis of the right lower 
extremity.  The combined rating was 60 percent, effective 
from January 28, 1992.  On January 12, 1994, the RO received 
the veteran's claim for a total disability rating for 
compensation purposes.  A March 1994 rating decision granted 
an earlier effective date of August 13, 1987, for service 
connection for multiple sclerosis, based upon clear and 
unmistakable error.

In June 1997, the veteran received a personal hearing before 
the undersigned Board Member at the local VARO.  At that 
time, his accredited representative was the Oregon Department 
of Veterans Affairs.  A copy of the transcript of that 
hearing is of record.

In October 1997, the Board remanded this case to the RO for 
additional evidentiary development.

In December 1997, the RO acknowledged that the veteran's 
appointment of Paralyzed Veterans of America as his "new" 
accredited representative.

By rating decision and supplemental statement of the case 
issued in January 2000, the RO resolved that the veteran's 
May 20, 1993 claim for nonservice-connected pension could be 
reasonably construed as a formal claim for total rating 
insofar as he claimed that he was unable to work due to 
service-connected disabilities.  Accordingly, the RO granted 
an earlier effective date to May 20, 1993 for the award of a 
total rating.  However, the denial of the veteran's claim for 
an earlier effective date for a 40 percent disability 
evaluation for paralysis of the right upper extremity was 
confirmed and continued.

In March 2000, the veteran indicated that he wished to 
continue his appeal with respect to these issues and the case 
was thereafter returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  On January 28, 1992, the veteran was afforded a VA 
physical examination in order to determine the extent and 
severity of his service-connected multiple sclerosis.  This 
examination showed that the veteran was unable to follow a 
substantially gainful employment due to his service-connected 
disability.  

2.  Prior to January 12, 1994, there was no competent medical 
evidence of right upper extremity paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
12, 1994, for a 40 percent disability evaluation for 
paralysis of the right upper extremity, are not met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (1999).

2.  The criteria for an effective date of January 28, 1992, 
for the award of a total disability rating due to individual 
unemployability, are met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to earlier effective 
dates for the awards of a 40 percent disability rating for 
paralysis of the right upper extremity and a total rating are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). That is, the Board finds that he has presented 
claims which are plausible. The Board is also satisfied that 
all relevant facts have been properly developed.  The record 
is devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise. 8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (1999), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of outpatient or hospital or date of admission to VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 38 U.S.C.A. 
§ 5110(b)(2) specifically links any effective date earlier 
than the date of application to: (1) evidence that an 
increase in disability had occurred; AND (2) to the receipt 
of an application within 1 year after that increase in 
disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a 
disability rating on a disability-compensation claim until 
service connection had been awarded.  38 U.S.C.A. § 
5110(b)(2) allows a claimant to be awarded an effective date 
up to 1 year prior to the filing of an application for an 
increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

i.  Increased Rating

As noted above, the issue of the propriety of the evaluations 
assigned for 
service-connected multiple sclerosis has been continuously in 
appellate status since August 1987.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran testified that an earlier effective should be 
accorded insofar as he has manifested paralysis of the right 
upper extremity long before January 12, 1994.  The veteran 
noted that he has needed a cane since 1991, and has to 
essentially use his left hand all of the time because his 
weakness on the right.

For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence of record does not reflect that compensable 
paralysis of the right upper extremity was demonstrated prior 
to January 12, 1994.

Review of the medical evidence of record indicates that there 
was no mention of treatment for or diagnosis of paralysis of 
the right upper extremity prior to VA examination on June 28, 
1994.  VA treatment records developed between 1987 and 1990 
do not reveal any findings pertinent to the right upper 
extremity.  There were complaints relative to the right upper 
extremity on clinical evaluation in January 1991.  In 
February 1991, the veteran was seen with complaints of 
incoordination, left-sided weakness and cognitive impairment.  
Motor examination of the right upper extremity was 5/5.  A 
January 1992 VA compensation and pension examination report 
revealed decreased strength in the left upper extremity only; 
motor strength was 5/5 over the right deltoid, biceps, 
triceps and grip strength.  On clinical evaluations in 
December 1992 and May 1993, motor examination of the right 
upper extremity continued to be 5/5.  In January 1994, the 
veteran was seen with complaints of loss of balance and 
numbness of the left lower extremity.  However, his June 1994 
VA compensation and pension examination, in pertinent, 
revealed right triceps weakness; motor strength was 4/5.

Simply put, there is no competent evidence that the veteran 
had paralysis of the right upper extremity prior to January 
12, 1994.  Without a showing that the veteran was diagnosed 
with paralysis of the right upper extremity on or before 
January 12, 1994, he is not shown to have met all the 
eligibility criteria as of that date and there is no basis 
for an earlier effective date under 38 C.F.R. 3.114(a) and 
VAOPGCPREC 26-97.

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of January 12, 1994, 
and that the veteran is not entitled to an earlier effective 
date.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).

In reaching this decision, the Board has considered the 
arguments of the veteran to the effect that he has had 
paralysis of the right upper extremity long before 1994.  
However, as the record does not establish that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions as to date of onset of his service-connected 
disorder are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, it follows that his statements 
and beliefs are not competent to establish an earlier 
effective date.

ii Total disability rating based on individual 
unemployability 

As noted above, the veteran presented testimony at a personal 
hearing held by the undersigned in June 1997.  The issue 
certified to the Board at that time was that of entitlement 
to an effective date earlier than January 12, 1994 for the 
assignment of a total disability rating based on individual 
unemployability.  The Board thereafter remanded this case to 
the RO for additional evidentiary development in October 
1997.

Following compliance, the RO determined that the veteran was 
entitled to an earlier effective date insofar as he had 
previously filed a statement on May 20, 1993 that could be 
reasonably be construed as a formal claim.  Accordingly, the 
effective date for the award of a total disability rating 
based on individual unemployability was amended to May 20, 
1993.

The veteran's "new" accredited representative, Paralyzed 
Veterans of America (PVA), thereafter further refined the 
veteran's arguments with respect to the instant claim.  In 
its May 2000 VA Form 646, PVA argued that a total disability 
rating based on individual unemployability should be granted 
all the way back to February 5, 1991 insofar as the veteran 
was seen by a neurologist and social worker on that day who 
documented his employment history and unemployability.  It 
was contended that the veteran should have been given a total 
disability rating based on individual unemployability 
application at that time.  In its June 2000 Informal Hearing 
Presentation, on the other hand, PVA argued that the veteran 
should be afforded an earlier effective date to January 28, 
1992 as the veteran met the schedular criteria for 
entitlement to total disability rating based on individual 
unemployability at that time.

As to PVA's first argument, the Board must point out that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [referring to the 
rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990).  OPM held that the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits.  OPM, 496 
U.S. at 424].  In Lozano v. Derwinski, 1 Vet. App. 184, 185-
86 (1991), relying upon OPM, the Court held that a clerical 
error could not be relied on to estop from denying monetary 
benefits.  See also Schweiker v. Hansen, 450 U.S. 785, 788-90 
(1991) and Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The 
statute in this case specifically provides that the effective 
date is contingent upon the date of application.  Thus, the 
veteran's reliance on inaccurate advice or lack thereof given 
by VA personnel not directly involved in the claims process 
cannot provide the basis for an earlier effective date.

In addition, the Board finds that there was no concomitant 
duty to adjudicate the issue of a total disability rating 
based on individual unemployability based on the February 
1991 social worker's assessment.  Historically, the Court has 
held that the issue of entitlement to a total disability 
rating based on individual unemployability is not 
"inextricably intertwined" with the issue of entitlement to 
an increased schedular evaluation.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  In Holland v. Brown, 6 Vet. App. 443, 446-47, 
the Court explained that the question of a total disability 
rating based on individual unemployability is distinct from 
the question of a higher schedular evaluation.  Yet, in a 
recent decision in Norris v. West, 12 Vet. App. 413 (1999), 
motion for full Court decision denied (July 29, 1999), the 
Court held that a rating-increase claim may include a total 
rating claim where the veteran meets the § 4.16(a) schedular 
requirements and the record on appeal includes evidence of 
unemployability based on a service-connected disability or 
disabilities.

Here, unlike the situation in Norris, the veteran did not 
meet the schedular requirements for a total rating in 1991.  
See 38 C.F.R. § 4.16(a).  Under the circumstances there was 
no reasonable basis for the RO to construe the statement as a 
claim for a total rating.  Therefore, the RO was not required 
to consider the issue in its July 1991 rating decision.

Nevertheless, the Board notes, consistent with Norris, that 
there is merit to PVA's second contention that the effective 
date in this case should be January 28, 1992.

Review of the record reveals that the veteran's multiple 
sclerosis was rated as 30 percent disability from July 8, 
1990 through January 27, 1992.  By rating decision issued in 
November 1993, based on findings of additional disability on 
VA examination, the RO granted an increased rating for 
multiple sclerosis consisting of: a 30 percent disabling for 
paralysis of the left upper extremity, a 20 percent disabling 
for paralysis of the left lower extremity and a 20 percent 
disabling for paralysis of the right lower extremity.  The 
combined rating was 60 percent, effective from January 28, 
1992 (the date of the VA examination).

It is manifest that a well-grounded claim for a total rating 
existed at the time that the RO considered the claim for 
increase in November 1993.  See Norris, supra.  The record 
reflects that that veteran met the minimum schedular criteria 
set forth in 38 C.F.R. § 4.16(a), i.e. he had a combined 60 
percent disability evaluation for disabilities resulting from 
a single disease entity, and his VA records, as noted above, 
contained evidence that he was unemployable due to service-
connected disability.  In fact, since it has been conceded 
that he was unemployable from the date of application in May 
1993 and the evidence of record did not show significant 
change in the service-connected disabilities from January 
1992, it seems that unemployability from January 1992 is 
conceded.  Therefore, according all remaining doubt in favor 
of the veteran, the Board finds that entitlement to a total 
rating was shown from January 28, 1992.

It should be emphasized that there is no evidence of a formal 
claim for a total rating having been filed prior to January 
28, 1992.  Therefore, the issue of eligibility for a total 
rating based on meeting the minimum schedular criteria set 
forth in 38 C.F.R. § 4.16(a) did not become relevant until 
after his service-connected symptomatology was identified on 
January 28, 1992 VA examination and a combined disability 
evaluation of 60 percent for service-connected multiple 
sclerosis was thereafter granted.  

In sum, the Board finds that an earlier effective date to 
January 28, 1992 for a total disability rating based on 
individual unemployability is warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).



ORDER

Entitlement to an effective date earlier than January 12, 
1994, for a 40 percent disability evaluation for paralysis of 
the right upper extremity, is denied.

Entitlement to an effective date of January 28, 1992, for a 
total disability rating based on individual unemployability, 
is allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

